Exhibit 3.1 CERTIFICATE OF AMENDMENT OF ARTICLES OF INCORPORATION OF CORPHQ, INC. 1790243 ENDORSED FILED In the office of the Secretary of Stateof the State of California SEP 6 - 1996 /s/ Bill Jones BILL JONES, Secretary of State ONE: The Name of this corporation is CorpHQ, Inc. TWO: The purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business, or the practice of a profession permitted to be incorporated by the California Corporations Code. THREE: The name and address in this state of this corporation’s initial agent for service of process is Thomas M. Jones, 4600 Campus Drive, Suite 200 Newport Beach, California 92660. FOUR: The Corporation is authorized to issue Ten Million (10,000,000) shares of common stock. FIVE: The liabilities of the directors of the corporation for monetary damages shall be eliminated to the fullest extent permissible under California law. SIX: The corporation is authorized to indemnify the directors and officers of the corporation to the fullest extent permissible under California law. SEVEN: This corporation is a close corporation. The issued shares of this corporation of all classes shall be held of record by not more than thirty-five persons. Dated:July 1, 1996 /s/ Thomas M. Jones Thomas M. Jones, Incorporator I declare that I am the person who executed the above Articles of Incorporation, and that this instrument is my act and deed. /s/ Thomas M. Jones Thomas M. Jones
